DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9 - 10 and 18 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 9 and 18, several of the features of these claims were known in the art as evidenced by YANIV MAOR (Canadian Patent Application Pub. No. 2018/033922), which anticipates the limitations of parent claim 1. In particular, YANIV MAOR discloses instructs an object picker assembly (e.g., drone’s robotic arm)  to pick up a target object (e.g., “fruit”) in response to alignment of the object picker assembly with the target object when the target object is within range of the object picker assembly at ¶¶ [0068]-[0069]. But. YANIV MAOR does not disclose determining when the target object is at a trigger line in at least one of the plurality of images, or in response to determining that the target object is at the trigger line, instructing the object picker assembly to pick up the target object. As a matter of claim construction, the phrase “trigger line” has been interpreted consistent with its usage in the specification at p. 29, ll. 25-29 and p. 31, ll. 1-3 and FIG. 4B as a line projected onto an image used to determine when an object within the image is within range.
With regards to claims 10 and 19, these claims depend from claims 9 and 18, respectively, and therefore incorporate the features of those claims that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,074,680. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 1
U.S. Patent No. 11,074,680
Claim 8
1. An object-collection system, comprising:
An object-collection system, comprising:  
an object picker assembly configured to capture a target object;
an object picker assembly configured to capture a target object;  
a camera configured to capture a plurality of images in a direction of movement of the object-collection system;
a camera configured to capture a plurality of images in a direction of movement of the object-collection system;  
a memory that stores computer instructions; 
a memory that stores computer instructions …
a processor configured to execute the computer instructions to: 
a processor; and a memory that stores computer instructions that, when executed by the processor, cause the processor to:  
capture, via the camera, a plurality of images as the object-collection system moves along the ground;
capture the plurality of images via the camera as the object-collection system is traveling over the target geographical area; 
identify a target object in the plurality of images based on an analysis of features of the target object; 
identify the target object in the plurality of modified images based on a dataset of known object features;
track movement of the target object through the plurality of images; 
track movement of the target object through the plurality of modified images;
determine a position of the object picker assembly relative to the target object based on an analysis of the plurality of images; and 
determine that the target object is within range of the object picker assembly on the object-collection system based on the tracked movement of the target object;
align the object picker assembly with the target object based on the tracked movement of the target object and the determined position of the object picker assembly
guide the object-collection system along the pick-up path over the target geographical area based on the current location; … determine that the target object is within range of the object picker assembly on the object-collection system based on the tracked movement of the target object; and instruct the object picker assembly to pick up the target object.

 

	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,074,680. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 4
U.S. Patent No. 11,074,680
Claim 8
The object-collection system of claim 1, wherein the processor is configured to align the object picker assembly with the target object by further executing the computer instructions to: instruct the object-collection system to autonomously move to align the object picker assembly with the target object.
guide the object-collection system along the pick-up path over the target geographical area based on the current location; … determine that the target object is within range of the object picker assembly on the object-collection system based on the tracked movement of the target object; and instruct the object picker assembly to pick up the target object.


	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,074,680. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 5
U.S. Patent No. 11,074,680
Claim 8
The object-collection system of claim 1, wherein the processor is configured to further execute the computer instructions to: instruct the object picker assembly to pick up the target object in response to alignment of the object picker assembly with the target object when the target object is within range of the object picker assembly.
guide the object-collection system along the pick-up path over the target geographical area based on the current location; … determine that the target object is within range of the object picker assembly on the object-collection system based on the tracked movement of the target object; and instruct the object picker assembly to pick up the target object.


	
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,074,680. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 7
U.S. Patent No. 11,074,680
Claim 8
The object-collection system of claim 1, wherein the processor is configured to identify the target object in the plurality of images by further executing the computer instructions to: modifying the plurality of images such that there is an even and uniform pixel distribution within visual area representative of a swath area of the object picker assembly; and identify the target object in the plurality of modified images based on a dataset of known object features.
modifying the plurality of images such that there is an even and uniform pixel distribution within the identified swath area; identify the target object in the plurality of modified images based on a dataset of known object features;


	
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,074,680. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 8
U.S. Patent No. 11,074,680
Claim 9
The object-collection system of claim 1, wherein the processor is configured to further execute the computer instructions to: guide the object-collection system along a pick-up path, including: select a travel waypoint on the pick-up path; determine a travel direction from a current location to the travel waypoint; and provide guide information from the current location to the travel waypoint on the pick-up path.
The system of claim 8, wherein execution of the computer instructions by the processor to guide the object-collection system along the pick-up path causes the processor to: select a travel waypoint on the pick-up path; determine a travel direction from the current location to the travel waypoint; and provide guide information from the current location to the travel waypoint on the pick-up path.


	
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,680. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 11
U.S. Patent No. 11,074,680
Claim 1
A method, comprising: 
A method, comprising:
capturing a plurality of images in a direction of movement of an object-collection system as the object-collection system moves; 
capturing a plurality of images in a direction of movement of the object-collection system along the pick-up path; 
identifying a target object in the plurality of images based on an analysis of features of the target object; 
identifying a target object in the swath area within the plurality of modified images based on a dataset of known object features;
tracking movement of the target object from image to image through the plurality of images; 
tracking movement of the target object through the plurality of modified images as the object-collection system is being guided along the pick-up path;
determining a position of the object picker assembly relative to the target object based on an analysis of the plurality of images; and 
identifying a position of the object picker assembly based on an analysis of the plurality of modified images;
aligning the object picker assembly with the target object based on the tracked movement of the target object and the determined position of the object picker assembly.
guiding the object-collection system along the pick-up path over the target geographical area based on the current location; … determining that the object picker assembly is aligned with the target object and the target object is within range of the object picker assembly based on the tracked movement of the target object and the identified position of the object picker assembly; and instructing the object picker assembly to pick up the target object.


	
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,680. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 14
U.S. Patent No. 11,074,680
Claim 1
The method of claim 11, wherein aligning the object picker assembly with
the target object comprises:
instructing the object-collection system to autonomously move to align the object
picker assembly with the target object.
guiding the object-collection system along the pick-up path over the target geographical area based on the current location; … determining that the object picker assembly is aligned with the target object and the target object is within range of the object picker assembly based on the tracked movement of the target object and the identified position of the object picker assembly; and instructing the object picker assembly to pick up the target object.

	
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,680. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 15
U.S. Patent No. 11,074,680
Claim 1
The method of claim 11, further comprising:
instructing the object picker assembly to pick up the target object in response to
alignment of the object picker assembly with the target object when the target object is within
range of the object picker assembly.
guiding the object-collection system along the pick-up path over the target geographical area based on the current location; … determining that the object picker assembly is aligned with the target object and the target object is within range of the object picker assembly based on the tracked movement of the target object and the identified position of the object picker assembly; and instructing the object picker assembly to pick up the target object.


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,680. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 17
U.S. Patent No. 11,074,680
Claim 1
The method of claim 11, wherein identifying the target object in the plurality of images comprises: modifying the plurality of images such that there is an even and uniform pixel distribution within visual area representative of a swath area of the object picker assembly; and identifying the target object in the plurality of modified images based on a dataset of known object features.
modifying the plurality of images such that there is an even and uniform pixel distribution within the identified swath area; identifying a target object in the swath area within the plurality of modified images based on a dataset of known object features;


	
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,074,680. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 20
U.S. Patent No. 11,074,680
Claim 15
A non-transitory processor-readable storage medium that stores computer instructions that, when executed by a processor on a computer, cause the processor to perform actions, the actions comprising: 
A non-transitory processor-readable storage medium that stores computer instructions that, when executed by a processor on a computer, cause the processor to perform actions, the actions comprising:  
capturing a plurality of images in a direction of movement of an object-collection system as the object-collection system moves across the ground; 
capturing a plurality of images in a direction of movement of the object-collection system along the pick-up path; 
identifying a target object in the plurality of images based on an analysis of features of the target object; 
identifying a target object in the plurality of images based on a dataset of known object features; 
tracking movement of the target object from image to image through the plurality of images; 
tracking movement of the target object through the plurality of images; 
determining a position of the object picker assembly relative to the target object based on an analysis of the plurality of images; and 
identifying a position of an object picker assembly on the object-collection system based on an analysis of the plurality of images; 
providing alignment information to align the object picker assembly with the target object based on the tracked movement of the target object and the determined position of the object picker assembly.
guiding the object-collection system along the pick-up path over the target geographical area based on the current location; … determining that the object picker assembly is aligned with the target object and the target object is within range of the object picker assembly based on the tracked movement of the target object and the identified position of the object picker assembly; and instructing the object picker assembly to pick up the target object.


	










(continued on next page)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 - 6, 11, 13 - 16, 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YANIV MAOR (Canadian Patent Application Pub. No. 2018/033922).

With regards to claim 1, YANIV MAOR discloses an object picker assembly (e.g., drone’s robotic arm) configured to capture a target object (i.e., “fruit”) and a camera (e.g., “navigation camera”) configured to capture a plurality of images in a direction of movement of the object-collection system at: ¶ [0060](“Fig. 1 illustrates a drone integrated with a robotic arm for picking a fruit; …; navigation camera for searching the fruits and sensing the optional navigation routs…”)

    PNG
    media_image1.png
    639
    630
    media_image1.png
    Greyscale

See, also, ¶ [0079] and FIGS. 5-6.
YANIV MAOR discloses a memory that stores computer instructions and a processor configured to execute the computer instructions at ¶ [0056]; to wit: “Accordingly, the present invention provides a fruit harvesting device/DAV comprising: (a) a small unmanned aircraft vehicle (UA V), such as drones/rninicopter/ quad-copter, equipped with: (i) a harvesting unit; (ii) a power source; (iii) an anticollision system; (iv) a fruit detection unit; and (v) a protruding and pushing cage, and (b) a computer comprising a memory, a processor, and an algorithm that calculates the fruit's position in relation to the UAV…”
YANIV MAOR discloses instructions to capture, via the camera, a plurality of images (i.e., “video”) as the object-collection system moves along the ground at ¶ [0067]: “The video data of the invention as depicted in Fig. 7, and range data that comes from range sensors or stereoscopic cameras, are used in order to close the control loop and access the tree.” 
See, also, ¶ [0079] and FIGS. 5-6.
YANIV MAOR discloses instructions to identify a target object (e.g. “fruit”) in the plurality of images based on an analysis of features (e.g., “fruits color and shape”) of the target object at ¶ [0065]; to wit: “The UAV of the invention as depicted in Fig. 2 includes: a navigation camera which searches for fruits near the drone; and an algorithm that detects the fruit position, e.g., by isolating the fruits color and shape from the environments' color and shape.”
YANIV MAOR discloses instructions to track movement of the target object (e.g. “fruit”) through the plurality of images at ¶ [0079]; to wit: “[S]earching cameras which look at the trees and search for potential fruits… The camera also tracks the drones and the fruit's position, and guides the drones to move to the fruits.” See, also, ¶ [0067](“The video data of the invention as depicted in Fig. 7, and range data that comes from range sensors or stereoscopic cameras, are used in order to close the control loop and access the tree.”)
YANIV MAOR discloses instructions to determine a position of the object picker assembly (e.g., drone’s robotic arm) relative to the target object (e.g. “fruit”) based on an analysis of the plurality of images at ¶¶ [0067]-[0069]; to wit: “The image in Fig. 7 has in its field-of-view the target fruit or branch, and the harvesting arm is used for performing various tasks. For every 3D frame, the UAV of the invention measures the errors dx, dy in millimeters according to the number of error pixels… The UAV's computing system / tasks-processor calculates the error values and determines the next target hovering position X,Y,Z and the next pitch yow angles.” See, also, FIG. 7:

    PNG
    media_image2.png
    444
    651
    media_image2.png
    Greyscale

YANIV MAOR discloses instructions to align the object picker assembly (e.g., drone’s robotic arm) with the target object based on the tracked movement of the target object (e.g. “fruit”) and the determined position of the object picker assembly at ¶¶ [0068]-[0069]; to wit: “FIG. 8 explains the control closed loop process. The UA V's computing system / tasks-processor calculates the error values and determines the next target hovering position X,Y,Z and the next pitch yow angles. The hovering controller translate it to movement commands: back-front/ up-down/ rotate/ tilt/ pitch, etc. The flight controller determines the speed of each of the UA V's motors. The motor controller keeps the speed of motor to the required speed. After the speed was changed, the DAV chances its position (state) to a new position, velocity, acceleration, obtained from the GPS and/or IMD. A new 3D picture with smaller error numbers is obtained, and when the errors in the 3D video is smaller than epsilon, the drone is ready for disconnecting/holding/pulling the target fruit/branch.”
With regards to claim 3, YANIV MAOR discloses the processor is configured to align the object picker assembly (e.g., drone’s robotic arm)  with the target object by further executing the computer instructions to move the object picker assembly horizontally to align with the target object at ¶¶ [0067]-[0070](“For instance, the harvesting arm may have 1 degree of freedom, i.e. the entire arm moves forwards and backwards; …; or optionally have sideways movement, e.g. up & down/ right & left”).
With regards to claim 4, YANIV MAOR discloses the processor is configured to align the object picker assembly (e.g., drone’s robotic arm) with the target object by further executing the computer instructions to instruct the object-collection system to autonomously move to align the object picker assembly with the target object at ¶¶ [0068]-[0069]; to wit: “FIG. 8 explains the control closed loop process. The UA V's computing system / tasks-processor calculates the error values and determines the next target hovering position X,Y,Z and the next pitch yow angles. The hovering controller translate it to movement commands: back-front/ up-down/ rotate/ tilt/ pitch, etc. The flight controller determines the speed of each of the UA V's motors. The motor controller keeps the speed of motor to the required speed. After the speed was changed, the DAV chances its position (state) to a new position, velocity, acceleration, obtained from the GPS and/or IMD. A new 3D picture with smaller error numbers is obtained, and when the errors in the 3D video is smaller than epsilon, the drone is ready for disconnecting/holding/pulling the target fruit/branch.”
With regards to claim 5, YANIV MAOR discloses the processor is configured to further execute the computer instructions to instruct the object picker assembly (e.g., drone’s robotic arm)  to pick up the target object in response to alignment of the object picker assembly with the target object when the target object is within range of the object picker assembly at ¶¶ [0068]-[0069]; to wit: “FIG. 8 explains the control closed loop process. The UA V's computing system / tasks-processor calculates the error values and determines the next target hovering position X,Y,Z and the next pitch yow angles. The hovering controller translate it to movement commands: back-front/ up-down/ rotate/ tilt/ pitch, etc. The flight controller determines the speed of each of the UA V's motors. The motor controller keeps the speed of motor to the required speed. After the speed was changed, the DAV chances its position (state) to a new position, velocity, acceleration, obtained from the GPS and/or IMD. A new 3D picture with smaller error numbers is obtained, and when the errors in the 3D video is smaller than epsilon, the drone is ready for disconnecting/holding/pulling the target fruit/branch.” See, also, FIG. 7.
With regards to claim 6, YANIV MAOR discloses the processor is configured to further execute the computer instructions to instruct the object picker assembly (e.g., drone’s robotic arm) to move to a pick-up height to pick up the target object in response to the target object being within range of the object picker assembly and the object picker assembly being aligned with the target object at ¶¶ [0067]-[0070](“For instance, the harvesting arm may have 1 degree of freedom, i.e. the entire arm moves forwards and backwards; …; or optionally have sideways movement, e.g. up & down…”)
YANIV MAOR further discloses instructing the object picker assembly to move to a storage height after the target object is picked up, wherein the object picker assembly (e.g., drone’s robotic arm) is within view of the camera when in the storage height at ¶ [0135](“In yet other embodiments, the method of the invention further comprises a step of delivering the harvested fruit to a container… The collection base can be mounted below the tree or near the tree. Alternatively, the fruit is carried directly to a container.”) See, also, ¶ [0067](“The arm in this invention is inside the Field Of View of the 3D camera.”)
With regards to claim 11, the steps performed by the method of this claim are anticipated by YANIV MAOR for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 13, the steps performed by the method of this claim are anticipated by YANIV MAOR for the same reasons as were presented with respect to claim 3, which recites an apparatus configured to perform these same steps.
With regards to claim 14, the steps performed by the method of this claim are anticipated by YANIV MAOR for the same reasons as were presented with respect to claim 4, which recites an apparatus configured to perform these same steps.
With regards to claim 15, the steps performed by the method of this claim are anticipated by YANIV MAOR for the same reasons as were presented with respect to claim 5, which recites an apparatus configured to perform these same steps.
With regards to claim 16, the steps performed by the method of this claim are anticipated by YANIV MAOR for the same reasons as were presented with respect to claim 6, which recites an apparatus configured to perform these same steps.
With regards to claim 20, the steps of the instructions stored in the computer readable medium of this claim are anticipated by YANIV MAOR for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.











(continued on next page)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over YANIV MAOR (Canadian Patent Application Pub. No. 2018/033922) in view of KALAKRISHNAN et al (U.S. Patent No. 10,861,184).

With regards to claim 2, YANIV MAOR discloses the processor is configured to determine the position of the object picker assembly (e.g., drone’s robotic arm) at ¶¶ [0067]-[0069] and FIG. 7:

    PNG
    media_image2.png
    444
    651
    media_image2.png
    Greyscale

But, YANIV MAOR does not specify employing an artificial neural network to identify a position of the robotic arm within the plurality of images. However, this limitation was known in the art as evidenced by the KALAKRISHNAN reference.
KALAKRISHNAN discloses employing an artificial neural network to identify a position of a robotic arm within a plurality of images at 6:5-36 (“FIG. 2 illustrates an example environment 200 of a robotic arm end effector 201. The robotic arm end effector 201 is an example of an object whose predicted object pose can be computed from as input observational data of the environment 200 using a neural network system, e.g., the neural network system 100 of FIG. 1... The camera 210 records images of the environment 200 that can be provided as input observational data to the neural network system…” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to employ an artificial neural network to identify a position of the robotic arm within the plurality of images, as taught by KALAKRISHNAN, when determining the position of the object picker assembly (e.g., drone’s robotic arm), as taught by YANIV MAOR.  The motivation for doing so comes from KALAKRISHNAN, which discloses that using neural networks can determine the pose of robotic arms with high accuracy at 1:5-22, 1:66-2:6. Therefore, it would have been obvious to combine KALAKRISHNAN with YANIV MAOR to obtain the invention specified in this claim.
With regards to claim 12, the steps performed by the method of this claim are obvious over the combination of KALAKRISHNAN and YANIV MAOR for the same reasons as were presented with respect to claim 2, which recites an apparatus configured to perform these same steps.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over YANIV MAOR (Canadian Patent Application Pub. No. 2018/033922) in view of KUBOTA et al (U.S. PG Pub. No. 2003/0165258).

With regards to claim 7, YANIV MAOR discloses instructions to identify the target (e.g. “fruit”) object in the plurality images, within a visual area representative of a swath area of the object picker assembly, based on a dataset of known object features (e.g., “fruits color and shape”) at ¶ [0065]; to wit: “The UAV of the invention as depicted in Fig. 2 includes: a navigation camera which searches for fruits near the drone; and an algorithm that detects the fruit position, e.g., by isolating the fruits color and shape from the environments' color and shape.” But, YANIV MAOR does not specify modifying the plurality of images such that there is an even and uniform pixel distribution. However, this limitation was known in the art as evidenced by the KUBOTA reference.
KUBOTA  discloses modifying an image such that there is an even and uniform pixel distribution at ¶ [0059]: “[A] histogram equalization process is performed on the image. Histogram equalization is a filtering process in which the distribution of pixel values in the whole image or a part of image is examined and each pixel is re- distributed pixel value so that the average value of the pixel values becomes equal to a mean value.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to modify images such that there is an even and uniform pixel distribution, as taught by KUBOTA, when identifying a target (e.g. “fruit”) object in a plurality images, as taught by YANIV MAOR.  The motivation for doing so comes from KUBOTA , which discloses, “This process is performed to enable edges to be detected even in an image with little variance.”  (¶ [0059]).  Therefore, it would have been obvious to combine KUBOTA with YANIV MAOR to obtain the invention specified in this claim.
With regards to claim 17, the steps performed by the method of this claim are obvious over the combination of YANIV MAOR and KUBOTA  for the same reasons as were presented with respect to claim 7, which recites an apparatus configured to perform these same steps.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YANIV MAOR (Canadian Patent Application Pub. No. 2018/033922) in view of WILKINS (U.S. Patent No. 10,796,275).

With regards to claim 8, YANIV MAOR discloses the processor is configured to further execute the computer instructions to guide the object-collection system along a pick-up path at ¶¶ [0199], [0217], [0226]-[0227]. But, YANIV MAOR does not specify the use of travel waypoints on the pick-up path. However, this limitation was known in the art:
WILKINS discloses the processor is configured to further execute the computer instructions to guide the object-collection system along a pick-up path, including select a travel waypoint on the pick-up path, determine a travel direction from a current location to the travel waypoint and provide guide information from the current location to the travel waypoint on the pick-up path at 7:9-24, 8:3-9 and FIG. 3; 9:4-12, 9:38-50, 10:6-13. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use travel waypoints, as taught by WILKINS, when guiding the object-collection system along a pick-up path, as taught by YANIV MAOR.  The motivation for doing so comes from WILKINS which discloses that such maneuvers, “avoid adverse weather conditions, trees 212, or 10 other obstacles.”  (9:4-12).  Therefore, it would have been obvious to combine WILKINS with YANIV MAOR to obtain the invention specified in this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668